DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the communications and remarks filed on 2/11/2022. Claims 1-34 are presently pending for examination.

Response to Arguments
Applicant's arguments, see pages 13-16, filed 2/11/2022, regarding the 103 rejections of Claims 1-34, have been fully considered and are persuasive. The rejections are withdrawn in light of the arguments and also the amendments found in the examiner’s amendment.  The application is in condition for allowance.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
Authorization for this examiner’s amendment was given in telephonic interview with Kevin Cheatham (Reg. No. 48,766) on 2/17/2022.

Please replace Claim 1 with the following:
1. 	(Currently Amended) A method of a wireless communication by a first device, the method comprising:
generating a set of Near Field Communication (NFC) Forum Data Exchange Format (NDEF) records, each NDEF record of the set of NDEF records including an NDEF record header and an NDEF record payload;
applying an authentication-encryption function to each NDEF record of the set of NDEF records based on the NDEF record header of each NDEF record, the NDEF record payload of each NDEF record, and a value associated with each NDEF record to obtain a set of authentication-encrypted NDEF record payloads respectively corresponding to the set of NDEF records, wherein each authentication-encrypted NDEF record payload includes an encrypted NDEF record payload and an authentication tag associated with a corresponding NDEF record, wherein there is no creation of a new [[NDF]] NDEF record; and
transmitting a protected NDEF message including the set of authentication-encrypted NDEF records to a second device, wherein each authentication-encrypted NDEF record includes the NDEF record header of the corresponding NDEF record and the authentication-encrypted NDEF record payload.
Please replace Claim 9 with the following:
9. 	(Currently Amended) A method of a wireless communication by a first device, the method comprising:
, wherein there is no creation of a new NDEF record;
authenticating each authentication-encrypted NDEF record of the set of authentication-encrypted NDEF records based on the NDEF record header of each authentication-encrypted NDEF record, the authentication tag of the authentication-encrypted NDEF record payload of each authentication-encrypted NDEF record, and a value associated with each authentication-encrypted NDEF record;
decrypting an encrypted NDEF record payload of an authentication-encrypted NDEF record payload of an authentication-encrypted NDEF record of the set of authentication-encrypted NDEF records when the authentication-encrypted NDEF record is authenticated; and
refraining from obtaining an unprotected NDEF record payload corresponding to the authentication-encrypted NDEF record payload of the authentication-encrypted NDEF record of the set of authentication-encrypted NDEF records when the  authentication-encrypted NDEF record is unauthenticated.
Please replace Claim 17 with the following:
17. 	(Currently Amended) An apparatus comprising:
a memory; and 
at least one processor coupled to the memory and configured to:
generate a set of Near Field Communication (NFC) Forum Data Exchange 
Format (NDEF) records, each NDEF record of the set of NDEF records including an NDEF record header and an NDEF record payload;
apply an authentication-encryption function to each NDEF record of the 
set of NDEF records based on the NDEF record header of each NDEF record, the NDEF record payload of each NDEF record, and a value associated with each NDEF record to obtain a set of authentication-encrypted NDEF record payloads respectively corresponding to the set of NDEF records, wherein each authentication-encrypted NDEF record payload includes an encrypted NDEF record payload and an authentication tag associated with a corresponding NDEF record, wherein there is no creation of a new [[NDF]] NDEF record; and
transmit a protected NDEF message including the set of authentication-
encrypted NDEF records to a second device, wherein each authentication-encrypted NDEF record includes the NDEF record header of the corresponding NDEF record and the authentication-encrypted NDEF record payload.
Please replace Claim 25 with the following:
25. 	(Currently Amended) An apparatus comprising:
a memory; and
at least one processor coupled to the memory and configured to:
receive a protected Near Field Communication (NFC) Forum Data 
Exchange Format (NDEF) message including a set of authentication-encrypted NDEF records from a second device, each authentication-encrypted NDEF record of the set of authentication-encrypted NDEF records including an NDEF record header and an authentication-encrypted NDEF record payload having an encrypted NDEF record payload and an authentication tag, wherein there is no creation of a new NDEF record;
authenticate each authentication-encrypted NDEF record of the set of
authentication-encrypted NDEF records based on the NDEF record header of each
authentication-encrypted ND EF record, the authentication tag of the authentication-encrypted NDEF record payload of each authentication-encrypted NDEF record, and a value associated with each authentication-encrypted NDEF record;
decrypt an encrypted NDEF record payload of an authentication-encrypted 
NDEF record payload of an authentication-encrypted NDEF record of the set of authentication-encrypted NDEF records when the authentication-encrypted NDEF record is authenticated; and
refrain from obtaining an unprotected NDEF record payload corresponding 
to the authentication-encrypted NDEF record payload of the authentication-encrypted NDEF record of the set of authentication-encrypted NDEF records when the authentication-encrypted NDEF record is unauthenticated.
Please replace Claim 31 with the following:
31. 	(Currently Amended) An apparatus comprising:
means for generating a set of Near Field Communication (NFC) Forum Data Exchange Format (NDEF) records, each NDEF record of the set of NDEF records including an NDEF record header and an NDEF record payload;
means for applying an authentication-encryption function to each NDEF record of the set of NDEF records based on the NDEF record header of each NDEF record, the NDEF record payload of each NDEF record, and a value associated with each NDEF record to obtain a set of authentication-encrypted NDEF record payloads respectively corresponding to the set of NDEF records, wherein each authentication-encrypted NDEF record payload includes an encrypted NDEF record payload and an authentication tag associated with a corresponding NDEF record, wherein there is no creation of a new [[NDF]] NDEF record; and
means for transmitting a protected NDEF message including the set of authentication-encrypted NDEF records to a second device, wherein each authentication-encrypted NDEF record includes the NDEF record header of the corresponding NDEF record and the authentication-encrypted NDEF record payload.
Please replace Claim 32 with the following:
32. 	(Currently Amended) An apparatus comprising:
means for receiving a protected Near Field Communication (NFC) Forum Data Exchange Format (NDEF) message including a set of authentication-encrypted NDEF records from a second device, each authentication-encrypted NDEF record of the set of authentication-encrypted NDEF records including an NDEF record header and an authentication-encrypted NDEF record payload having an encrypted NDEF record payload and an authentication tag, wherein there is no creation of a new NDEF record;
means for authenticating each authentication-encrypted NDEF record of the set of authentication-encrypted NDEF records based on the NDEF record header of each
authentication-encrypted ND EF record, the authentication tag of the authentication-encrypted NDEF record payload of each authentication-encrypted NDEF record, and a value associated with each authentication-encrypted NDEF record;
means for decrypting an encrypted NDEF record payload of an authentication-encrypted NDEF record payload of an authentication-encrypted NDEF record of the set of authentication-encrypted NDEF records when the authentication-encrypted NDEF record is authenticated; and
means for refraining from obtaining an unprotected NDEF record payload corresponding to the authentication-encrypted NDEF record payload of the authentication-encrypted NDEF record of the set of authentication-encrypted NDEF records when the authentication-encrypted NDEF record is unauthenticated.
Please replace Claim 33 with the following:
33. 	(Currently Amended) A non-transitory computer-readable medium storing computer-executable code for wireless communication by a wireless communications device, comprising code to:
generate a set of Near Field Communication (NFC) Forum Data Exchange Format (NDEF) records, each NDEF record of the set of NDEF records including an NDEF record header and an NDEF record payload;
apply an authentication-encryption function to each NDEF record of the set of NDEF records based on the NDEF record header of each NDEF record, the NDEF record payload of each NDEF record, and a value associated with each NDEF record to obtain a set of authentication-encrypted NDEF record payloads respectively corresponding to the set of NDEF records, wherein each authentication-encrypted NDEF record payload includes an encrypted NDEF record payload and an authentication tag associated with a corresponding NDEF record, wherein there is no creation of a new [[NDF]] NDEF record; and
transmit a protected NDEF message including the set of authentication-encrypted NDEF records to a second device, wherein each authentication-encrypted NDEF record includes the NDEF record header of the corresponding NDEF record and the authentication-encrypted NDEF record payload.
Please replace Claim 34 with the following:
34. 	(Currently Amended) A non-transitory computer-readable medium storing computer-executable code for wireless communication by a wireless communications device, comprising code to:
receive a protected Near Field Communication (NFC) Forum Data Exchange Format (NDEF) message including a set of authentication-encrypted NDEF records from a second device, each authentication-encrypted NDEF record of the set of authentication-encrypted NDEF records including an NDEF record header and an authentication-encrypted NDEF record payload having an encrypted NDEF record payload and an authentication tag, wherein there is no creation of a new NDEF record;
authenticate each authentication-encrypted NDEF record of the set of authentication-encrypted NDEF records based on the NDEF record header of each authentication-encrypted NDEF record, the authentication tag of the authentication-encrypted NDEF record payload of each authentication-encrypted NDEF record, and a value associated with each authentication-encrypted NDEF record;
decrypt an encrypted NDEF record payload of an authentication-encrypted NDEF record payload of an authentication-encrypted NDEF record of the set of authentication-encrypted NDEF records when the authentication-encrypted NDEF record is authenticated; and
refrain from obtaining an unprotected NDEF record payload corresponding to the
authentication-encrypted NDEF record payload of the authentication-encrypted NDEF record of the set of authentication-encrypted NDEF records when the authentication-encrypted NDEF record is unauthenticated.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in Claims 31-32 in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Allowable Subject Matter
Claims 1-34 are allowed.
This communication warrants No Examiner's Reason for Allowance, applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, the substance of applicant's arguments filed on 2/11/2022 are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance". In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J STEINLE whose telephone number is (571)272-9923. The examiner can normally be reached M-F 10am-6pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW J STEINLE/Primary Examiner, Art Unit 2497